Name: Commission Implementing Regulation (EU) 2015/1820 of 9 October 2015 amending Regulation (EU) No 37/2010 as regards the substance Ã¢ Diethylene glycol monoethyl etherÃ¢ (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  health;  animal product; NA;  foodstuff;  consumption;  means of agricultural production
 Date Published: nan

 10.10.2015 EN Official Journal of the European Union L 265/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1820 of 9 October 2015 amending Regulation (EU) No 37/2010 as regards the substance Diethylene glycol monoethyl ether (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 470/2009 of the European Parliament and of the Council of 6 May 2009 laying down Community procedures for the establishment of residue limits of pharmacologically active substances in foodstuffs of animal origin, repealing Council Regulation (EEC) No 2377/90 and amending Directive 2001/82/EC of the European Parliament and of the Council and Regulation (EC) No 726/2004 of the European Parliament and the Council (1), and in particular Article 14 in conjunction with Article 17 thereof, Having regard to the opinion of the European Medicines Agency formulated by the Committee for Medicinal Products for Veterinary Use, Whereas: (1) Article 17 of Regulation (EC) No 470/2009 requires that the maximum residue limit (hereinafter MRL) for pharmacologically active substances intended for use in the Union in veterinary medicinal products for food-producing animals or in biocidal products used in animal husbandry is to be established in a regulation. (2) Table 1 of the Annex to Commission Regulation (EU) No 37/2010 (2) sets out the pharmacologically active substances and their classification regarding MRLs in foodstuffs of animal origin. (3) Diethylene glycol monoethyl ether is currently included in that table as an allowed substance, for all ruminants and porcine species. According to the existing entry for diethylene glycol monoethyl ether, no MRL is required for these animal species. (4) An application for the extension of the existing entry for diethylene glycol monoethyl ether to poultry has been submitted to the European Medicines Agency (hereinafter EMA). (5) The EMA, based on the opinion of the Committee for Medicinal Products for Veterinary Use, has recommended the extension of the existing entry for diethylene glycol monoethyl ether to poultry. (6) According to Article 5 of Regulation (EC) No 470/2009, the EMA is to consider using MRLs established for a pharmacologically active substance in a particular foodstuff for another foodstuff derived from the same species, or MRLs established for a pharmacologically active substance in one or more species for other species. (7) The EMA has considered that the extrapolation of the existing entry for diethylene glycol monoethyl ether to all food producing species is appropriate. (8) Regulation (EU) No 37/2010 should therefore be amended accordingly. (9) It is appropriate to grant the stakeholders concerned a reasonable period of time to take measures that may be required to comply with the new MRL. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Veterinary Medicinal Products, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 37/2010 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 9 December 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 152, 16.6.2009, p. 11. (2) Commission Regulation (EU) No 37/2010 of 22 December 2009 on pharmacologically active substances and their classification regarding maximum residue limits in foodstuffs of animal origin (OJ L 15, 20.1.2010, p. 1). ANNEX In Table 1 of the Annex to Regulation (EU) No 37/2010, the entry for the substance diethylene glycol monethyl ether is replaced by the following: Pharmacologically active Substance Marker residue Animal Species MRLs Target Tissues Other Provisions (according to Article 14(7) of Regulation (EC) No 470/2009) Therapeutic Classification Diethylene glycol monethyl ether NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY